EXHIBIT 10.08

 

 

 

PURCHASE AGREEMENT

among

Capstead Mortgage Corporation

Capstead Mortgage Trust I

and

Merrill Lynch International

 

 

            Dated as of September 23, 2005             

 

 

 

 

 

 

 



--------------------------------------------------------------------------------

PURCHASE AGREEMENT

THIS PURCHASE AGREEMENT, dated as of September 23, 2005 (this “Purchase
Agreement”), is entered into among Capstead Mortgage Corporation, a Maryland
corporation (the “Company”), Capstead Mortgage Trust I, a Delaware statutory
trust (the “Trust”, and together with the Company, the “Sellers”), and Merrill
Lynch International or its assignee (the “Purchaser”).

WITNESSETH:

WHEREAS, the Trust proposes to issue and sell 17,500 Preferred Securities of the
Trust, having a stated liquidation amount of $1,000 per security, bearing a
fixed rate of interest for the ten-year period commencing with the issue date
and a variable rate, reset quarterly, equal to LIBOR (as defined in the
Indenture) plus 3.50% for the twenty-year period commencing on the tenth
anniversary of the issue date (the “Preferred Securities”);

WHEREAS, the entire proceeds from the sale of the Preferred Securities will be
combined with the entire proceeds from the sale by the Trust to the Company of
its common securities (the “Common Securities”), and will be used by the Trust
to purchase unsecured junior subordinated notes of the Company (the “Junior
Subordinated Notes”);

WHEREAS, the Preferred Securities and the Common Securities for the Trust will
be issued pursuant to the Amended and Restated Trust Agreement (the “Trust
Agreement”), dated as of the Closing Date, among the Company, as depositor,
Wells Fargo Bank, National Association, a national banking association, as
property trustee (in such capacity, the “Property Trustee”), Wells Fargo
Delaware Trust Company, a national banking association, as Delaware trustee (in
such capacity, the “Delaware Trustee”), the Administrative Trustees named
therein (in such capacities, the “Administrative Trustees”) and the holders from
time to time of undivided beneficial interests in the assets of the Trust; and

WHEREAS, the Junior Subordinated Notes will be issued pursuant to a Junior
Subordinated Indenture, dated as of the Closing Date (the “Indenture”), between
the Company and Wells Fargo Bank, National Association, a national banking
association, as indenture trustee (in such capacity, the “Indenture Trustee”).

NOW, THEREFORE, in consideration of the mutual agreements and subject to the
terms and conditions herein set forth, the parties hereto agree as follows:

1. Definitions. The Preferred Securities, the Common Securities and the Junior
Subordinated Notes are collectively referred to herein as the “Securities.” This
Purchase Agreement, the Indenture, the Trust Agreement and the Securities are
collectively referred to herein as the “Operative Documents.” All other
capitalized terms used but not defined in this Purchase Agreement shall have the
respective meanings ascribed thereto in the Indenture.

 

1



--------------------------------------------------------------------------------

2. Purchase and Sale of the Preferred Securities.

(a) The Sellers agree to sell to the Purchaser, and the Purchaser agrees to
purchase from the Sellers the Preferred Securities for an amount (the “Purchase
Price”) equal to $17,500,000. The Purchaser shall be responsible for the rating
agency costs and expenses. The Trust shall use the Purchase Price, together with
the proceeds from the sale of the Common Securities, to purchase the Junior
Subordinated Notes.

(b) Delivery or transfer of, and payment for, the Preferred Securities shall be
made at 11:00 A.M. Eastern Standard time (11:00 A.M. New York time), on
September 26, 2005, (such date and time of delivery and payment for the
Preferred Securities being herein called the “Closing Date”). The Preferred
Securities shall be transferred and delivered to the Purchaser against the
payment of the Purchase Price to the Trust or the Company made by wire transfer
in immediately available funds on the Closing Date to a U.S. account designated
in writing by the Company at least two business days prior to the Closing Date.

(c) Delivery of the Preferred Securities shall be made at such location, and in
such names and denominations, as the Purchaser shall designate at least two
business days in advance of the Closing Date. The Company and the Trust agree to
have the Preferred Securities available for inspection and checking by the
Purchaser not later than 2:00 P.M., Eastern Standard time, on the business day
prior to the Closing Date. The closing for the purchase and sale of the
Preferred Securities shall occur at the offices of DLA Piper Rudnick Gray Cary
US LLP, 1221 S. Mopac Expressway, Suite 400, Austin, Texas 78746, or such other
place as the parties hereto shall agree.

3. Conditions. The obligations of the parties under this Purchase Agreement are
subject to the following conditions:

(a) The representations and warranties contained herein shall be accurate as of
the date of delivery of the Preferred Securities.

(b) The Purchaser shall have sold securities issued by it in such an amount that
the net proceeds therefrom shall be available on the Closing Date and shall be
sufficient to purchase the Preferred Securities and all other preferred
securities contemplated in agreements similar to this Agreement.

(c) Each of Andrews Kurth LLP and Hogan & Hartson L.L.P., counsel for the
Company and the Trust ( each the “Company Counsel”), shall have delivered an
opinion, dated the Closing Date, addressed to the Purchaser, Taberna Capital
Management, LLC and Wells Fargo Bank, National Association, in substantially the
form set out for such Company Counsel in Annex A-I hereto and (ii) the Company
shall have furnished to the Purchaser a certificate signed by the Company’s
Chief Executive Officer, President, a Senior Vice President, Chief Financial
Officer, or Treasurer, dated the Closing Date, addressed to the Purchaser, in
substantially the form set out in Annex A-II hereto. In rendering their opinion,
the Company Counsel may rely as to factual matters upon certificates or other
documents furnished by officers, directors and trustees of the Company and the
Trust and by government officials (provided, however, that

 

2



--------------------------------------------------------------------------------

copies of any such certificates or documents are delivered to the Purchaser) and
by and upon such other documents as such counsel may, in their reasonable
opinion, deem appropriate as a basis for the Company Counsel’s opinion. The
Company Counsel may specify the jurisdictions in which they are admitted to
practice and that they are not admitted to practice in any other jurisdiction
and are not experts in the law of any other jurisdiction. If the Company Counsel
is not admitted to practice in the State of New York, the opinion of the Company
Counsel may assume, for purposes of the opinion, that the laws of the State of
New York are substantively identical, in all respects material to the opinion,
to the internal laws of the state in which such counsel is admitted to practice.
Such Company Counsel Opinion shall not state that they are to be governed or
qualified by, or that they are otherwise subject to, any treatise, written
policy or other document relating to legal opinions, including, without
limitation, the Legal Opinion Accord of the ABA Section of Business Law (1991).

(d) The Purchaser shall have been furnished the opinion of DLA Piper Rudnick
Gray Cary US LLP, special tax counsel for the Purchaser, dated the Closing Date,
addressed to the Purchaser, the Company and Wells Fargo Bank, National
Association, in substantially the form set out in Annex B hereto.

(e) The Purchaser shall have received the opinion of Potter, Anderson & Carroon,
LLP, special Delaware counsel for the Delaware Trustee, dated the Closing Date,
addressed to the Purchaser and its successors and assigns, Wells Fargo Delaware
Trust Company, the Delaware Trustee and the Company, in substantially the form
set out in Annex C hereto.

(f) The Purchaser shall have received the opinion of Potter, Anderson & Carroon,
LLP, special counsel for the Property Trustee and the Indenture Trustee, dated
the Closing Date, addressed to the Purchaser and the Company, in substantially
the form set out in Annex D hereto.

(g) The Purchaser shall have received the opinion of Potter, Anderson and
Carroon, LLP, special Delaware counsel for the Delaware Trustee, dated the
Closing Date, addressed to the Purchaser, the Company and Wells Fargo Delaware
Trust Company, in substantially the form set out in Annex E hereto.

(h) The Company shall have furnished to the Purchaser a certificate of the
Company, signed by the Chief Executive Officer, President or a Senior Vice
President, and Chief Financial Officer, or Treasurer of the Company, and the
Trust shall have furnished to the Purchaser a certificate of the Trust, signed
by an Administrative Trustee of the Trust, in each case dated the Closing Date,
and, in the case of the Company, as to (i) and (ii) below and, in the case of
the Trust, as to (i) below.

(i) the representations and warranties in this Purchase Agreement are true and
correct on and as of the Closing Date with the same effect as if made on the
Closing Date, and the Company and the Trust have complied with all the
agreements and satisfied all the conditions on either of their part to be
performed or satisfied at or prior to the Closing Date; and

 

3



--------------------------------------------------------------------------------

(ii) since June 30, 2005 (the date of the latest Financial Statements), there
has been no material adverse change in the condition (financial or other),
earnings, business, liabilities or assets of the Company and its subsidiaries
taken as a whole, whether or not arising from transactions occurring in the
ordinary course of business (a “Material Adverse Change”).

(i) Subsequent to the execution of this Purchase Agreement, there shall not have
been any change in or affecting the condition (financial or other), earnings,
business or assets of the Company and its subsidiaries, whether or not occurring
in the ordinary course of business, the effect of which is, in the Purchaser’s
reasonable judgment, so material and adverse as to make it impractical or
inadvisable to proceed with the purchase of the Preferred Securities.

(j) Prior to the Closing Date, the Company and the Trust shall have furnished to
the Purchaser and its counsel such further information, certificates and
documents as the Purchaser or its counsel may reasonably request.

If any of the conditions specified in this Section 3 shall not have been
fulfilled when and as provided in this Purchase Agreement, or if any of the
opinions, certificates and documents mentioned above or elsewhere in this
Purchase Agreement shall not be reasonably satisfactory in form and substance to
the Purchaser or its counsel, this Purchase Agreement and all the Purchaser’s
obligations hereunder may be canceled at, or at any time prior to, the Closing
Date by the Purchaser. Notice of such cancellation shall be given to the Company
and the Trust in writing or by telephone or facsimile confirmed in writing.

Each certificate signed by any trustee of the Trust or any officer of the
Company and delivered to the Purchaser or the Purchaser’s counsel in connection
with the Operative Documents and the transactions contemplated hereby and
thereby shall be deemed to be a representation and warranty of the Trust and/or
the Company, as the case may be, and not by such trustee or officer in any
individual capacity.

4. Representations and Warranties of the Company and the Trust. The Company and
the Trust jointly and severally represent and warrant to, and agree with the
Purchaser, as follows:

(a) Neither the Company nor the Trust, nor any of their “Affiliates” (as defined
in Rule 501(b) of Regulation D (“Regulation D”) under the Securities Act (as
defined below)), nor any person acting on its or their behalf, has, directly or
indirectly, made offers or sales of any security, or solicited offers to buy any
security, under circumstances that would require the registration of any of the
Securities under the Securities Act of 1933, as amended (the “Securities Act”).

(b) Neither the Company nor the Trust, nor any of their Affiliates, nor any
person acting on its or their behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D) in
connection with any offer or sale of any of the Securities.

 

4



--------------------------------------------------------------------------------

(c) The Securities (i) are not and have not been listed on a national securities
exchange registered under section 6 of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), or quoted on a U.S. automated inter-dealer
quotation system and (ii) are not of an open-end investment company, unit
investment trust or face-amount certificate company that are, or are required to
be, registered under section 8 of the Investment Company Act of 1940, as amended
(the “Investment Company Act”), and the Securities otherwise satisfy the
eligibility requirements of Rule 144A(d)(3) promulgated pursuant to the
Securities Act (“Rule 144A(d)(3)”).

(d) Neither the Company nor the Trust, nor any of their Affiliates, nor any
person acting on its or their behalf, has engaged, or will engage, in any
“directed selling efforts” within the meaning of Regulation S under the
Securities Act with respect to the Securities.

(e) Neither the Company nor the Trust is, and, immediately following
consummation of the transactions contemplated hereby and the application of the
net proceeds therefrom, will not be, an “investment company” in each case within
the meaning of section 3(a) of the Investment Company Act.

(f) The Trust has been duly created and is validly existing in good standing as
a statutory trust under the Delaware Statutory Trust Act, 12 Del. C. §3801, et
seq. (the “Statutory Trust Act”) with all requisite power and authority to own
property and to conduct the business it transacts and proposes to transact and
to enter into and perform its obligations under the Operative Documents to which
it is a party. The Trust is duly qualified to transact business as a foreign
entity and is in good standing in each jurisdiction in which such qualification
is necessary, except where the failure to so qualify or be in good standing
would not have a material adverse effect in the condition (financial or
otherwise), earnings, business, liabilities or assets of the Trust, whether or
not arising in transactions occurring in the ordinary course of business. The
Trust is not a party to or otherwise bound by any agreement other than the
Operative Documents. The Trust is and will be, under current law, classified for
federal income tax purposes as a grantor trust and not as an association or
publicly traded partnership taxable as a corporation.

(g) The Trust Agreement has been duly authorized by the Company and, on the
Closing Date specified in Section 2(b), will have been duly executed and
delivered by the Company and the Administrative Trustees of the Trust, and,
assuming due authorization, execution and delivery by the Property Trustee and
the Delaware Trustee, will be a legal, valid and binding obligation of the
Company and the Administrative Trustees, enforceable against them in accordance
with its terms, subject to applicable bankruptcy, insolvency and similar laws
affecting creditors’ rights generally and to general principles of equity. Each
of the Administrative Trustees of the Trust is an employee of the Company and
has been duly authorized by the Company to execute and deliver the Trust
Agreement.

(h) The Indenture has been duly authorized by the Company and, on the Closing
Date, will have been duly executed and delivered by the Company, and, assuming
due authorization, execution and delivery by the Indenture Trustee, will be a
legal, valid and binding obligation of the Company enforceable against it in
accordance with its terms, subject to applicable bankruptcy, insolvency and
similar laws affecting creditors’ rights generally and to general principles of
equity.

 

5



--------------------------------------------------------------------------------

(i) The Preferred Securities and the Common Securities have been duly authorized
by the Trust and, when issued and delivered against payment therefor on the
Closing Date in accordance with this Purchase Agreement, in the case of the
Preferred Securities, and in accordance with the Common Securities Subscription
Agreement, in the case of the Common Securities, will be validly issued, fully
paid and non-assessable and will represent undivided beneficial interests in the
assets of the Trust entitled to the benefits of the Trust Agreement, enforceable
against the Trust in accordance with their terms, subject to applicable
bankruptcy, insolvency and similar laws affecting creditors’ rights generally
and to general principles of equity. The issuance of the Securities is not
subject to any preemptive or other similar rights. On the Closing Date, all of
the issued and outstanding Common Securities will be directly owned by the
Company free and clear of any pledge, security interest, claim, lien or other
encumbrance of any kind (each, a “Lien”).

(j) The Junior Subordinated Notes have been duly authorized by the Company and,
on the Closing Date, will have been duly executed and delivered to the Indenture
Trustee for authentication in accordance with the Indenture and, when
authenticated in the manner provided for in the Indenture and delivered to the
Trust against payment therefor in accordance with the Junior Subordinated Note
Purchase Agreement, will constitute legal, valid and binding obligations of the
Company entitled to the benefits of the Indenture, enforceable against the
Company in accordance with their terms, subject to applicable bankruptcy,
insolvency and similar laws affecting creditors’ rights generally and to general
principles of equity.

(k) This Purchase Agreement has been duly authorized, executed and delivered by
the Company and the Trust.

(l) Neither the issue and sale of the Common Securities, the Preferred
Securities or the Junior Subordinated Notes, nor the purchase of the Junior
Subordinated Notes by the Trust, nor the execution and delivery of and
compliance with the Operative Documents by the Company or the Trust, nor the
consummation of the transactions contemplated herein or therein, (i) will
conflict with or constitute a violation or breach of the Trust Agreement or the
charter or bylaws of the Company or any subsidiary of the Company or any
applicable law, statute, rule, regulation, judgment, order, writ or decree of
any government, governmental authority, agency or instrumentality or court,
domestic or foreign, having jurisdiction over the Trust or the Company or any of
its subsidiaries or their respective properties or assets (collectively, the
“Governmental Entities”), (ii) will conflict with or constitute a violation or
breach of, or a default or Repayment Event (as defined below) under, or result
in the creation or imposition of any Lien upon any property or assets of the
Trust, the Company or any of the Company’s subsidiaries pursuant to, any
contract, indenture, mortgage, loan agreement, note, lease or other agreement or
instrument to which (A) the Trust, the Company or any of its subsidiaries is a
party or by which it or any of them may be bound, or (B) to which any of the
property or assets of any of them is subject, or any judgment, order or decree
of any court, Governmental Entity or arbitrator, except, in the case of this
clause (ii), for such conflicts,

 

6



--------------------------------------------------------------------------------

breaches, violations, defaults, Repayment Events (as defined below) or Liens
which (X) would not, singly or in the aggregate, materially adversely affect the
consummation of the transactions contemplated by the Operative Documents and
(Y) would not, singly or in the aggregate, have a material adverse effect on the
condition (financial or otherwise), earnings, business, liabilities and assets
of the Company and its subsidiaries taken as a whole, whether or not arising
from transactions occurring in the ordinary course of business (a “Material
Adverse Effect”) or (iii) require the consent, approval, authorization or order
of any court or Governmental Entity. As used herein, a “Repayment Event” means
any event or condition which gives the holder of any note, debenture or other
evidence of indebtedness (or any person acting on such holder’s behalf) the
right to require the repurchase, redemption or repayment of all or a portion of
such indebtedness by the Trust or the Company or any of its subsidiaries prior
to its scheduled maturity.

(m) The Company has been duly incorporated and is validly existing as a
corporation in good standing under the laws of Maryland, with all requisite
corporate power and authority to own, lease and operate its properties and
conduct the business it transacts and proposes to transact, and is duly
qualified to transact business and is in good standing as a foreign corporation
in each jurisdiction where the nature of its activities requires such
qualification, except where the failure of the Company to be so qualified would
not, singly or in the aggregate, have a Material Adverse Effect.

(n) The Company has no “Significant Subsidiaries” as such term is defined in
Rule 1-02(w) of Regulation S-X.

(o) Each of the Trust, the Company and each of the Company’s subsidiaries hold
all necessary approvals, authorizations, orders, licenses, consents,
registrations, qualifications, certificates and permits (collectively, the
“Governmental Licenses”) of and from Governmental Entities necessary to conduct
their respective businesses as now being conducted, and neither the Trust, the
Company nor any of the Company’s subsidiaries has received any notice of
proceedings relating to the revocation or modification of any such Government
License, except where the failure to be so licensed or approved or the receipt
of an unfavorable decision, ruling or finding, would not, singly or in the
aggregate, have a Material Adverse Effect; all of the Governmental Licenses are
valid and in full force and effect, except where the invalidity or the failure
of such Governmental Licenses to be in full force and effect, would not, singly
or in the aggregate, have a Material Adverse Effect; and the Company and its
subsidiaries are in compliance with all applicable laws, rules, regulations,
judgments, orders, decrees and consents, except where the failure to be in
compliance would not, singly or in the aggregate, have a Material Adverse
Effect.

(p) All of the issued and outstanding shares of capital stock of the Company and
each of its subsidiaries are validly issued, fully paid and non-assessable; all
of the issued and outstanding capital stock of each subsidiary of the Company is
owned by the Company, directly or through subsidiaries, other than the
outstanding capital stock of Capstead Inc. which is owned approximately 98.5% by
the Company; all of the issued and outstanding capital stock of each subsidiary
of the Company that is owned by the Company is free and clear of any Lien, claim
or equitable right; and none of the issued and outstanding capital stock of the
Company or any

 

7



--------------------------------------------------------------------------------

subsidiary was issued in violation of any preemptive or similar rights arising
by operation of law, under the charter or by-laws of such entity or under any
agreement to which the Company or any of its subsidiaries is a party.

(q) Neither the Company nor any of its subsidiaries is (i) in violation of its
respective charter or by-laws or similar organizational documents or (ii) in
default in the performance or observance of any obligation, agreement, covenant
or condition contained in any contract, indenture, mortgage, loan agreement,
note, lease or other agreement or instrument to which the Company or any such
subsidiary is a party or by which it or any of them may be bound or to which any
of the property or assets of any of them is subject, except, in the case of
clause (ii), where such violation or default would not, singly or in the
aggregate, have a Material Adverse Effect.

(r) There is no action, suit or proceeding before or by any Governmental Entity,
arbitrator or court, domestic or foreign, now pending or, to the knowledge of
the Company or the Trust after due inquiry, threatened against or affecting the
Trust or the Company or any of the Company’s subsidiaries, except for such
actions, suits or proceedings that, if adversely determined, would not, singly
or in the aggregate, materially adversely affect the consummation of the
transactions contemplated by the Operative Documents or have a Material Adverse
Effect; and the aggregate of all pending legal or governmental proceedings to
which the Trust or the Company or any of its subsidiaries is a party or of which
any of their respective properties or assets is subject, including ordinary
routine litigation incidental to the business, are not expected to result in a
Material Adverse Effect.

(s) The accountants of the Company who certified the Financial Statements (as
defined below) are independent public accountants of the Company and its
subsidiaries within the meaning of the Securities Act, and the rules and
regulations of the Securities and Exchange Commission (the “Commission”)
thereunder.

(t) The audited consolidated financial statements (including the notes thereto)
and schedules of the Company and its consolidated subsidiaries for the fiscal
year ended December 31, 2004 (the “Financial Statements”) and the interim
unaudited consolidated financial statements of the Company and its consolidated
subsidiaries for the quarter ended June 30, 2005 (the “Interim Financial
Statements”) provided to the Purchaser are the most recent available audited and
unaudited consolidated financial statements of the Company and its consolidated
subsidiaries, respectively, and fairly present in all material respects, in
accordance with U.S. generally accepted accounting principles, the financial
position of the Company and its consolidated subsidiaries, and the results of
operations and changes in financial condition as of the dates and for the
periods therein specified, subject, in the case of Interim Financial Statements,
to year-end adjustments (which are expected to consist solely of normal
recurring adjustments). Such consolidated financial statements and schedules
have been prepared in accordance with U.S. generally accepted accounting
principles (“GAAP”)consistently applied throughout the periods involved (except
as otherwise noted therein).

(u) None of the Trust, the Company nor any of its subsidiaries, to their
knowledge, has any material liability, whether asserted or unasserted, whether
absolute or

 

8



--------------------------------------------------------------------------------

contingent, whether accrued or unaccrued, whether liquidated or unliquidated,
and whether due or to become due, including any liability for taxes (and there
is no past or present fact, situation, circumstance, condition or other basis
for any present or future action, suit, proceeding, hearing, charge, complaint,
claim or demand against the Company or its subsidiaries that could give rise to
any such liability) that, singly or in the aggregate could reasonably be
expected to have a Material Adverse Effect, except for (i) liabilities set forth
in the Financial Statements or the Interim Financial Statements and (ii) normal
fluctuations in the amount of the liabilities referred to in clause (i) above
occurring in the ordinary course of business of the Trust, the Company and all
of its subsidiaries since the date of the most recent balance sheet included in
such Financial Statements.

(v) Since the respective dates of the Financial Statements and the Interim
Financial Statements, there has not been (A) any Material Adverse Change or
(B) any dividend or distribution of any kind declared, paid or made by the
Company on any class of its capital stock other than regular quarterly dividends
on the Company’s common stock, regular quarterly dividends on the Company’s
Series A preferred stock and regular monthly dividends on the Company’s Series B
preferred stock.

(w) The documents and reports of the Company filed with the Commission in
accordance with the Exchange Act, from and including the commencement of the
fiscal year covered by the Company’s most recent Annual Report on Form 10-K, at
the time they were or hereafter are filed by the Company with the Commission
(collectively, the “1934 Act Reports”), complied and will comply in all material
respects with the requirements of the Exchange Act and the rules and regulations
of the Commission thereunder (the “1934 Act Regulations”), and, at the date of
this Purchase Agreement and on the Closing Date, do not and will not include an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading; and other than
such instruments, agreements, contracts and other documents as are filed as
exhibits to the Company’s Annual Report on Form 10-K, Quarterly Reports on Form
10-Q or Current Reports on Form 8-K, there are no instruments, agreements,
contracts or documents of a character described in Item 601 of Regulation S-K
promulgated by the Commission to which the Company or any of its subsidiaries is
a party other than the Operative Documents. The Company is in compliance with
all currently applicable requirements of the Exchange Act that were added by the
Sarbanes-Oxley Act of 2002.

(x) No labor dispute with the employees of the Trust, the Company or any of its
subsidiaries exists or, to the knowledge of the executive officers of the Trust
or the Company, is imminent, except those which would not, singly or in the
aggregate, have a Material Adverse Effect.

(y) No filing with, or authorization, approval, consent, license, order,
registration, qualification or decree of, any Governmental Entity, other than
those that have been made or obtained, is necessary or required for the
performance by the Trust or the Company of their respective obligations under
the Operative Documents, as applicable, or the consummation by the Trust and the
Company of the transactions contemplated by the Operative Documents.

 

9



--------------------------------------------------------------------------------

(z) Except as disclosed in the Company’s 1934 Act Reports and for liens for
(i) taxes and other governmental charges and assessments which are not yet
delinquent or the amount of which is being contested in good faith by
appropriate proceedings; (ii) encumbrances in the nature of zoning restrictions,
easements, rights or restrictions of record on the use of real property;
(iii) statutory or common law liens to secure landlords, lessors or renters
under leases or rental agreements confined to the premises rented; (iv) liens
created under or in connection with asset securitizations, repurchase
agreements, warehouse credit facilities or other loan facilities; and (v) other
liens incurred in the ordinary course of business not material in amount, each
of the Trust, the Company and each subsidiary of the Company has good and
marketable title to all of its respective real and personal properties, in each
case free and clear of all Liens and defects, except for those that would not,
singly or in the aggregate, have a Material Adverse Effect; and all of the
leases and subleases under which the Trust, the Company or any subsidiary of the
Company holds properties are in full force and effect, except where the failure
of such leases and subleases to be in full force and effect would not, singly or
in the aggregate, have a Material Adverse Effect, and none of the Trust, the
Company or any subsidiary of the Company has any notice of any claim of any sort
that has been asserted by anyone adverse to the rights of the Trust, the Company
or any subsidiary of the Company under any such leases or subleases, or
affecting or questioning the rights of such entity to the continued possession
of the leased or subleased premises under any such lease or sublease, except for
such claims that would not, singly or in the aggregate, have a Material Adverse
Effect.

(aa) Commencing with its taxable year ended December 31, 1985, the Company has
been, and upon the completion of the transactions contemplated hereby, the
Company will continue to be, organized and operated in conformity with the
requirements for qualification and taxation as a real estate investment trust (a
“REIT”) under Sections 856 through 860 of the Internal Revenue Code of 1986, as
amended (the “Code”), and the Company’s proposed method of operation will enable
it to continue to meet the requirements for qualification and taxation as a REIT
under the Code, and no actions have been taken (or not taken which are required
to be taken) which would cause such qualification to be lost. The Company
expects to continue to be organized and to operate in a manner so as to qualify
as a REIT in the taxable year ending December 31, 2005 and succeeding taxable
years.

(bb) The Company has timely and duly filed all Tax Returns required to be filed
by them, and all such Tax Returns are true, correct and complete in all material
respects. The Company has timely and duly paid in full all material Taxes
required to be paid by it (whether or not such amounts are shown as due on any
Tax Return). There are no federal, state, or other Tax audits or deficiency
assessments proposed or pending with respect to the Company, and no such audits
or assessments are threatened. As used herein, the terms “Tax” or “Taxes” mean
(i) all federal, state, local, and foreign taxes, and other assessments of a
similar nature (whether imposed directly or through withholding), including any
interest, additions to tax, or penalties applicable thereto, imposed by any
Governmental Entity, and (ii) all liabilities in respect of such amounts arising
as a result of being a member of any affiliated, consolidated, combined, unitary
or similar group, as a successor to another person or by contract. As used
herein, the term “Tax Returns” means all federal, state, local, and foreign Tax
returns, declarations, statements, reports, schedules, forms, and information
returns and any amendments thereto filed or required to be filed with any
Governmental Entity.

 

10



--------------------------------------------------------------------------------

(cc) The Trust is not subject to United States federal income tax with respect
to income received or accrued on the Junior Subordinated Notes, interest payable
by the Company on the Junior Subordinated Notes is deductible by the Company, in
whole or in part, for United States federal income tax purposes, and the Trust
is not, or will not be within ninety (90) days of the date hereof, subject to
more than a de minimis amount of other taxes, duties or other governmental
charges. To the knowledge of the Company and the Trust, there are no rulemaking
or similar proceedings before the United States Internal Revenue Service or
comparable federal, state, local or foreign government bodies which involve or
affect the Company or any subsidiary, which, if the subject of an action
unfavorable to the Company or any subsidiary, could result in a Material Adverse
Effect.

(dd) The books, records and accounts of the Company and its subsidiaries
accurately and fairly reflect, in reasonable detail, the transactions in, and
dispositions of, the assets of, and the results of operations of, the Company
and its subsidiaries. The Company and each of its subsidiaries maintains a
system of internal accounting controls sufficient to provide reasonable
assurances that (i) transactions are executed in accordance with management’s
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in accordance with GAAP and to
maintain asset accountability, (iii) access to assets is permitted only in
accordance with management’s general or specific authorization and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.

(ee) The Company is insured by insurers of recognized financial responsibility
against such losses and risks and in such amounts in all material respects as
are customary in the businesses in which they are engaged or propose to engage
after giving effect to the transactions contemplated hereby including but not
limited to, real or personal property owned or leased against theft, damage,
destruction, act of vandalism and all other risks customarily insured against.
All policies of insurance and fidelity or surety bonds insuring the Company or
the Company’s businesses, assets, employees, officers and directors are in full
force and effect. The Company is in compliance with the terms of such policies
and instruments in all material respects. The Company has no reason to believe
that it will not be able to renew its existing insurance coverage as and when
such coverage expires or to obtain similar coverage from similar insurers as may
be necessary to continue its business at a cost that would not have a Material
Adverse Effect. Within the past twelve months, the Company has not been denied
any insurance coverage which it has sought or for which it has applied.

(ff) The Company and its subsidiaries or any person acting on behalf of the
Company and its subsidiaries including, without limitation, any director,
officer, agent or employee of the Company or its subsidiaries has not, directly
or indirectly, while acting on behalf of the Company and its subsidiaries
(i) used any corporate funds for unlawful contributions, gifts, entertainment or
other unlawful expenses relating to political activity; (ii) made any unlawful
payment to foreign or domestic government officials or employees or to foreign
or domestic political parties or campaigns from corporate funds; (iii) violated
any provision of the Foreign Corrupt Practices Act of 1977, as amended; or
(iv) made any other unlawful payment.

 

11



--------------------------------------------------------------------------------

(gg) The information provided by the Company and the Trust pursuant to this
Purchase Agreement and the transactions contemplated hereby does not, as of the
date hereof, and will not as of the Closing Date, contain any untrue statement
of a material fact or omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.

(hh) Except as would not, individually or in the aggregate, result in a Material
Adverse Change, (i) the Company and its subsidiaries have been and are in
compliance with applicable Environmental Laws (as defined below), (ii) none of
the Company, any of its subsidiaries or, to the best of the Company’s knowledge,
any other owners of any of the real properties currently or previously owned,
leased or operated by the Company or any of its subsidiaries (the “Properties”)
at any time or any other party, has at any time released (as such term is
defined in CERCLA (as defined below)) or otherwise disposed of Hazardous
Materials (as defined below) on, to, in, under or from the Properties or any
other real properties previously owned, leased or operated by the Company or any
of its subsidiaries, (iii) neither the Company nor any of its subsidiaries
intends to use the Properties or any subsequently acquired properties, other
than in compliance with applicable Environmental Laws, (iv) neither the Company
nor any of its subsidiaries has received any notice of, or has any knowledge of
any occurrence or circumstance which, with notice or passage of time or both,
would give rise to a claim under or pursuant to any Environmental Law with
respect to the Properties, any other real properties previously owned, leased or
operated by the Company or any of its subsidiaries, or their respective assets
or arising out of the conduct of the Company or its subsidiaries, (v) none of
the Properties are included or, to the best of the Company’s knowledge, proposed
for inclusion on the National Priorities List issued pursuant to CERCLA by the
United States Environmental Protection Agency or, to the best of the Company’s
knowledge, proposed for inclusion on any similar list or inventory issued
pursuant to any other Environmental Law or issued by any other Governmental
Entity, (vi) none of the Company, any of its subsidiaries or agents or, to the
best of the Company’s knowledge, any other person or entity for whose conduct
any of them is or may be held responsible, has generated, manufactured, refined,
transported, treated, stored, handled, disposed, transferred, produced or
processed any Hazardous Material at any of the Properties, except in compliance
with all applicable Environmental Laws, and has not transported or arranged for
the transport of any Hazardous Material from the Properties or any other real
properties previously owned, leased or operated by the Company or any of its
subsidiaries to another property, except in compliance with all applicable
Environmental Laws, (vii) no lien has been imposed on the Properties by any
Governmental Entity in connection with the presence on or off such Property of
any Hazardous Material, and (viii) none of the Company, any of its subsidiaries
or, to the best of the Company’s knowledge, any other person or entity for whose
conduct any of them is or may be held responsible, has entered into or been
subject to any consent decree, compliance order, or administrative order with
respect to the Properties or any facilities or improvements or any operations or
activities thereon.

As used herein, “Hazardous Material” shall include, without limitation, any
flammable materials, explosives, radioactive materials, hazardous materials,
hazardous substances, hazardous wastes, toxic substances or related materials,
asbestos, petroleum, petroleum products and any hazardous material as defined by
any federal, state or local environmental law, statute, ordinance, rule or
regulation, including, without limitation, the Comprehensive Environmental

 

12



--------------------------------------------------------------------------------

Response, Compensation, and Liability Act of 1980, as amended, 42 U.S.C.
§§ 9601-9675 (“CERCLA”), the Hazardous Materials Transportation Act, as amended,
49 U.S.C. §§ 5101-5127, the Resource Conservation and Recovery Act, as amended,
42 U.S.C. §§ 6901-6992k, the Emergency Planning and Community Right-to-Know Act
of 1986, 42 U.S.C. §§ 11001-11050, the Toxic Substances Control Act, 15 U.S.C.
§§ 2601-2692, the Federal Insecticide, Fungicide and Rodenticide Act, 7 U.S.C.
§§ 136-136y, the Clean Air Act, 42 U.S.C. §§ 7401-7642, the Clean Water Act
(Federal Water Pollution Control Act), 33 U.S.C. §§ 1251-1387, the Safe Drinking
Water Act, 42 U.S.C. §§ 300f-300j-26, and the Occupational Safety and Health
Act, 29 U.S.C. §§ 651-678, and any analogous state laws, as any of the above may
be amended from time to time and in the regulations promulgated pursuant to each
of the foregoing (including environmental statutes and laws not specifically
defined herein) (individually, an “Environmental Law” and collectively, the
“Environmental Laws”) or by any Governmental Entity.

(ii) No subsidiary of the Company is currently prohibited, directly or
indirectly, under any agreement or other instrument to which it is a party or is
subject, from paying any dividends to the Company, from making any other
distribution on such subsidiary’s capital stock, or from repaying to the Company
any loans or advances to such subsidiary from the Company.

5. Representations and Warranties of the Purchaser. The Purchaser represents and
warrants to, and agrees with, the Company and the Trust as follows:

(a) The Purchaser is aware that the Preferred Securities have not been and will
not be registered under the Securities Act and may not be offered or sold within
the United States or to “U.S. persons” (as defined in Regulation S under the
Securities Act) except in accordance with Rule 903 of Regulation S under the
Securities Act or pursuant to an exemption from the registration requirements of
the Securities Act.

(b) The Purchaser is an institutional “accredited investor,” as such term is
defined in Rule 501(a) of Regulation D under the Securities Act.

(c) Neither the Purchaser, nor any of the Purchaser’s affiliates, nor any person
acting on the Purchaser’s or the Purchaser’s Affiliate’s behalf has engaged, or
will engage, in any form of “general solicitation or general advertising”
(within the meaning of Regulation D under the Securities Act) in connection with
any offer or sale of the Preferred Securities.

(d) The Purchaser understands and acknowledges that (i) no public market exists
for any of the Preferred Securities and that it is unlikely that a public market
will ever exist for the Preferred Securities, (ii) the Purchaser is purchasing
the Preferred Securities for its own account, for investment and not with a view
to, or for offer or sale in connection with, any distribution thereof in
violation of the Securities Act or other applicable securities laws, subject to
any requirement of law that the disposition of its property be at all times
within its control and subject to its ability to resell such Preferred
Securities pursuant to an effective registration statement under the Securities
Act or pursuant to an exemption therefrom or in a transaction not subject
thereto, and the Purchaser agrees to the legends and transfer restrictions
applicable to the Preferred Securities contained in the Indenture, and (iii) the
Purchaser has had the opportunity to ask questions of, and receive answers and
request additional information from, the Company and is aware that it may be
required to bear the economic risk of an investment in the Preferred Securities
for an indefinite period of time.

 

13



--------------------------------------------------------------------------------

(e) The Purchaser is duly incorporated, validly existing and in good standing
under the laws of the jurisdiction in which it is organized with all requisite
(i) power and authority to execute, deliver and perform the Operative Documents
to which it is a party, to make the representations and warranties specified
herein and therein and to consummate the transactions contemplated herein and
(ii) right and power to purchase the Preferred Securities.

(f) This Purchase Agreement has been duly authorized, executed and delivered by
the Purchaser and no filing with, or authorization, approval, consent, license,
order registration, qualification or decree of, any governmental body, agency or
court having jurisdiction over the Purchaser, other than those that have been
made or obtained, is necessary or required for the performance by the Purchaser
of its obligations under this Purchase Agreement or to consummate the
transactions contemplated herein.

(g) The Purchaser is a “Qualified Purchaser” as such term is defined in
Section 2(a)(51) of the Investment Company Act.

6. Covenants and Agreements of the Company and the Trust. The Company and the
Trust jointly and severally agree with the Purchaser as follows:

(a) During the period from the date of this Agreement to the Closing Date, the
Company and the Trust shall use their best efforts and take all action necessary
or appropriate to cause their representations and warranties contained in
Section 4 hereof to be true as of the Closing Date, after giving effect to the
transactions contemplated by this Purchase Agreement, as if made on and as of
the Closing Date.

(b) The Company and the Trust will arrange for the qualification of the
Preferred Securities for sale under the laws of such jurisdictions as the
Purchaser may designate in writing and will maintain such qualifications in
effect so long as required for the sale of the Preferred Securities. The Company
or the Trust, as the case may be, will promptly advise the Purchaser of the
receipt by the Company or the Trust, as the case may be, of any notification
with respect to the suspension of the qualification of the Preferred Securities
for sale in any jurisdiction or the initiation or threatening of any proceeding
for such purpose.

(c) Neither the Company nor the Trust will, nor will either of them permit any
of its Affiliates to, nor will either of them permit any person acting on its or
their behalf (other than the Purchaser) to, resell any Preferred Securities that
have been acquired by any of them.

(d) Neither the Company nor the Trust will, nor will either of them permit any
of their Affiliates or any person acting on their behalf to, engage in any
“directed selling efforts” within the meaning of Regulation S under the
Securities Act with respect to the Preferred Securities.

(e) Neither the Company nor the Trust will, nor will either of them permit any
of their Affiliates or any person acting on their behalf to, directly or
indirectly, make offers or sales of any security, or solicit offers to buy any
security, under circumstances that would require the registration of any of the
Preferred Securities under the Securities Act.

 

14



--------------------------------------------------------------------------------

(f) Neither the Company nor the Trust will, nor will either of them permit any
of its Affiliates or any person acting on their behalf to, engage in any form of
“general solicitation or general advertising” (within the meaning of Regulation
D) in connection with any offer or sale of the any of the Preferred Securities.

(g) So long as any of the Preferred Securities are outstanding, (i) the
Preferred Securities shall not be listed on a national securities exchange
registered under section 6 of the Exchange Act or quoted in a U.S. automated
inter-dealer quotation system and (ii) neither the Company nor the Trust shall
be an open-end investment company, unit investment trust or face-amount
certificate company that is, or is required to be, registered under section 8 of
the Investment Company Act, and, the Preferred Securities shall otherwise
satisfy the eligibility requirements of Rule 144A(d)(3).

(h) Each of the Company and the Trust shall furnish to (i) the holders, and
subsequent holders of the Preferred Securities, (ii) Taberna Capital Management,
LLC (at 450 Park Avenue, 23rd Floor, New York, New York 10022, or such other
address as designated by Taberna Capital Management, LLC) and (iii) any
beneficial owner of the Preferred Securities reasonably identified to the
Company and the Trust (which identification may be made by either such
beneficial owner or by Taberna Capital Management, LLC), a duly completed and
executed certificate in the form attached hereto as Annex F, including the
financial statements referenced in such Annex, which certificate and financial
statements shall be so furnished by the Company and the Trust not later than
forty five (45) days after the end of each of the first three fiscal quarters of
each fiscal year of the Company and not later than ninety (90) days after the
end of each fiscal year of the Company; provided, that the financial statements
of the Company shall be deemed to have been furnished in compliance with this
Section 6(h) if such financial statements have been duly filed with the
Commission as part of the Company’s Annual Report on Form 10-K, Quarterly
Reports on Form 10-Q or Current Reports on Form 8-K, as applicable.

(i) Each of the Company and the Trust will, during any period in which it is not
subject to and in compliance with section 13 or 15(d) of the Exchange Act, or it
is not exempt from such reporting requirements pursuant to and in compliance
with Rule 12g3-2(b) under the Exchange Act, shall provide to each holder of the
Preferred Securities and to each prospective purchaser (as designated by such
holder) of the Preferred Securities, upon the request of such holder or
prospective purchaser, any information required to be provided by Rule
144A(d)(4) under the Securities Act. If the Company and the Trust are required
to register under the Exchange Act, such reports filed in compliance with Rule
12g3-2(b) shall be sufficient information as required above. This covenant is
intended to be for the benefit of the Purchaser, the holders of the Preferred
Securities, and the prospective purchasers designated by the Purchaser and such
holders, from time to time, of the Preferred Securities.

(j) Neither the Company nor the Trust will, until one hundred eighty (180) days
following the Closing Date, without the Purchaser’s prior written consent,
offer, sell, contract to sell, grant any option to purchase or otherwise dispose
of, directly or indirectly, (i)

 

15



--------------------------------------------------------------------------------

any Preferred Securities or other securities substantially similar to the
Preferred Securities other than as contemplated by this Purchase Agreement or
(ii) any other securities convertible into, or exercisable or exchangeable for,
any Preferred Securities or other securities substantially similar to the
Preferred Securities; provided that no such consent shall be required (A) if
such other securities have a different maturity date, interest rate and other
terms than those of the Preferred Securities or (B) if, after giving effect to
any such offer, sale or option of such other securities shall not result in the
required registration of the sale of the Preferred Securities contemplated
herein.

(k) Unless and until the Company’s Board of Directors determines that it is not
in the best interests of the Company’s stockholders, the Company will use its
best efforts to meet the requirements to qualify as a REIT under Sections 856
through 860 of the Code, effective for the taxable year ending December 31,
2005(and each fiscal quarter of such year) and succeeding taxable years.

(l) The Company shall not identify the Purchaser or Taberna Capital Management,
LLC in a press release or any other public statement without the consent of
Purchaser or Cohen Bros. & Company, as applicable; provided that the Company
shall not be prohibited from making any public disclosure that it deems, upon
advice of counsel, to be necessary or advisable in order to comply with the
requirements of the federal securities laws.

(m) Each of the Company and the Trust acknowledges and agrees that, subject to
the terms of the Trust Agreement, Purchaser, and each successor to Purchaser’s
interest in the Preferred Securities, may (without prior notice to the Company
or the Trust and without the Company’s or the Trust’s prior consent), sell or
transfer all or a portion of the Preferred Securities or create separate
tranches with respect to the Preferred Securities, and, in connection therewith,
the Company and the Trust shall, at the direction of the Purchaser (or any
successor to Purchaser’s interest in the Preferred Securities), take such
actions as are necessary to change the dates that distributions are to be made
with respect to such Preferred Securities or with respect to a particular
tranche of Preferred Securities and to change the corresponding redemption date
and expiration of the five-year no-call period of such Preferred Securities or
such tranche of Preferred Securities. Each of the Company and the Trust agrees
to cooperate with all reasonable requests of Purchaser in connection with any of
the foregoing including, without limitation, (i) splitting, severing, modifying
and/or reissuing the Junior Subordinated Notes to provide for such modified
payment dates, redemption date and five-year no-call period, (ii) issuing
replacement Preferred Securities reflecting the new distribution dates,
redemption date and five-year no-call period, and (iii) re-executing or making
modifications to the Operative Documents and the other documentation evidencing
the transactions contemplated hereby, provided that no such modification,
revision, additional documentation, or other action in connection with such
cooperation shall materially increase the obligations or materially decrease the
rights of the Company pursuant to such documents.

Purchaser and each successor to Purchaser’s interest in the Preferred Securities
is granted the right under the Indenture and Amended and Restated Trust
Agreement to request the substitution of new notes for all or a portion of the
Junior Subordinated Notes held by the Trust. The Trust is required under the
terms of the Indenture and Amended and Restated Trust

 

16



--------------------------------------------------------------------------------

Agreement to accept such newly issued notes (the “Replacement Notes”) and
surrender a like amount of Junior Subordinated Notes to the Company. The
Replacement Notes shall bear terms identical to the Junior Subordinated Notes
with the sole exception of interest payment dates (and corresponding redemption
date and maturity date), which will be specified by Purchaser or applicable
successor. In no event will the interest payment dates (and corresponding
redemption date and maturity date) on the Replacement Notes vary by more than
sixty (60) calendar days from the original interest payment dates (and
corresponding redemption date and maturity date) under the Junior Subordinated
Notes.

Each of the Company and the Trust acknowledges and agrees that, to the extent of
the principal amount of the Replacement Notes issued to the Trust under the
Indenture, Purchaser (and each successor to Purchaser’s interest in the
Preferred Securities) will require the Trust to issue a new series of Preferred
Securities having a principal amount related to the principal amount of the
Replacement Notes (the “Replacement Securities”) to designated holders of
Preferred Securities, provided that any such Replacement Securities, and any
distributions from the Trust to the holders of Replacement Securities, must
relate solely to the Trust’s interest in the Replacement Notes and in no event
will the Preferred Securities other than the Replacement Securities share in the
returns from any Replacement Notes. The Replacement Securities shall have
payment dates (and corresponding redemption date and maturity date) that relate
to the Replacement Notes.

Each of the Company and the Trust agrees to cooperate with all reasonable
requests of Purchaser in connection with any of the foregoing, provided that no
action requested of the Company or the Trust in connection with such cooperation
shall materially increase the obligations or materially decrease the rights of
the Company pursuant to such documents.

Each party hereto acknowledges that (i) each purchaser of Preferred Securities
in addition to the Purchaser (each, an “Additional Purchaser”) is being granted
the same right to elect to receive Replacement Notes and cause the Trust to
issue Replacement Securities as described above (the “Payment Date Election
Right”) and (ii) upon or prior to the Purchaser’s or any Additional Purchaser’s
election to exercise the Payment Date Election Right, the Trust Agreement will
need to be amended in order to include certain provisions to effectuate the
Payment Date Election Right. If, at the time the Purchaser or any Additional
Purchaser elects to exercise the Payment Date Election Right, the Trust
Agreement has not been so amended, each party hereto agrees to use commercially
reasonable efforts to so amend the Trust Agreement upon such election.

7. Payment of Expenses. The Company, as depositor of the Trust, agrees to pay
all costs and expenses incident to the performance of the obligations of the
Company and the Trust under this Purchase Agreement, whether or not the
transactions contemplated herein are consummated or this Purchase Agreement is
terminated, including all costs and expenses incident to (i) the authorization,
issuance, sale and delivery of the Preferred Securities and any taxes payable in
connection therewith; (ii) the fees and expenses of qualifying the Preferred
Securities under the securities laws of the several jurisdictions as provided in
Section 6(b); (iii) the fees and expenses of the counsel, the accountants and
any other experts or advisors retained by the Company or the Trust; (iv) the
fees and all reasonable expenses of the Property

 

17



--------------------------------------------------------------------------------

Trustee, the Delaware Trustee, the Indenture Trustee and any other trustee or
paying agent appointed under the Operative Documents, including the fees and
disbursements of counsel for such trustees, which fees shall not exceed $2,500
for an acceptance fee payable to the Delaware Trustee, $4,000 in administrative
fees annually payable to the Delaware Trustee, $4,000 for the legal fees of
Potter, Anderson & Carroon, LLP, special Delaware counsel retained by the
Delaware Trustee, and all miscellaneous out-of-pocket expenses of such special
Delaware counsel, including fees related to filing for the creation of the
Trust; and (vi) the fees and expenses incurred by Bear, Stearns & Co. Inc.,
which fees shall not exceed $12,500 for due diligence fees, $2,500 for PORTAL
application and settlement fees; $30,000 for the legal fees and expenses of DLA
Piper Rudnick Gray Cary US LLP, special counsel retained by the Purchaser, and
$5,000 of related expenses incurred by Bear, Stearns & Co. Inc.

If the sale of the Preferred Securities provided for in this Purchase Agreement
is not consummated because any condition set forth in Section 3 hereof to be
satisfied by either the Company or the Trust is not satisfied, because this
Purchase Agreement is terminated pursuant to any portion of Section 9 other than
clauses (ii) or (iv) or because of any failure, refusal or inability on the part
of the Company or the Trust to perform all obligations and satisfy all
conditions on its part to be performed or satisfied hereunder other than by
reason of a default by the Purchaser, the Company will reimburse the Purchaser
upon demand for all reasonable out-of-pocket expenses (including the fees and
expenses of each of the Purchaser’s counsel specified in subparagraphs (v) and
(vi) of the immediately preceding paragraph) that shall have been incurred by
the Purchaser in connection with the proposed purchase and sale of the Preferred
Securities. The Company shall not in any event be liable to the Purchaser for
the loss of anticipated profits from the transactions contemplated by this
Purchase Agreement.

8. Indemnification. (a) The Sellers agree, jointly and severally, to indemnify
and hold harmless the Purchaser, the Purchaser’s affiliates, Taberna Capital
Management, LLC, and their respective affiliates, and Merrill Lynch, Pierce,
Fenner & Smith Incorporated (collectively, the “Indemnified Parties”) each
person, if any, who controls any of the Indemnified Parties within the meaning
of the Securities Act or the Exchange Act, and the Indemnified Parties’
respective directors, officers, employees and agents and each person, if any,
who controls the Indemnified Parties within the meaning of the Securities Act,
or the U.S. Securities Exchange Act of 1934, as amended (the “Exchange Act”)
against any losses, claims, damages or liabilities, joint or several, to which
the Indemnified Parties may become subject, under the Securities Act, the
Exchange Act or other federal or state statutory law or regulation, at common
law or otherwise, insofar as such losses, claims, damages or liabilities (or
actions in respect thereof) arise out of or are connected with the execution and
delivery by Sellers, and the consummation thereby of the transactions
contemplated by, this Purchase Agreement or any other Operative Document other
than any such losses, claims, damages or liabilities are caused by the
negligence or willful misconduct of the Indemnified Party. Sellers agree,
jointly and severally, to reimburse the Indemnified Parties for any legal or
other expenses reasonably incurred by the Indemnified Parties in connection with
investigating or defending any such loss, claim, damage or liability or action
arising out of or being connected with the execution and delivery by the
Sellers, and the consummation by the Sellers of the transactions contemplated
by, this Purchase Agreement or the other Operative Documents. This indemnity
agreement will be in addition to any liability that any of the Sellers may
otherwise have.

 

18



--------------------------------------------------------------------------------

(b) The Company agrees to indemnify the Trust against all loss, liability,
claim, damage and expense whatsoever due from the Trust under paragraph
(a) above.

(c) Promptly after receipt by an Indemnified Party under this Section 8 of
notice of the commencement of any action, such Indemnified Party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 8, promptly notify the indemnifying party in writing of the commencement
thereof; but the failure so to notify the indemnifying party (i) will not
relieve the indemnifying party from liability under paragraph (a) above unless
and to the extent that such failure results in the forfeiture by the
indemnifying party of material rights and defenses and (ii) will not, in any
event, relieve the indemnifying party from any obligations to any Indemnified
Party other than the indemnification obligation provided in paragraph (a) above.
Purchaser shall be entitled to appoint counsel to represent the Indemnified
Party in any action for which indemnification is sought. An indemnifying party
may participate at its own expense in the defense of any such action; provided,
that counsel to the indemnifying party shall not (except with the consent of the
Indemnified Party) also be counsel to the Indemnified Party. In no event shall
the indemnifying parties be liable for fees and expenses of more than one
counsel (in addition to any local counsel) separate from their own counsel for
all Indemnified Parties in connection with any one action or separate but
similar or related actions in the same jurisdiction arising out of the same
general allegations or circumstances. An indemnifying party will not, without
the prior written consent of the Indemnified Parties, settle or compromise or
consent to the entry of any judgment with respect to any pending or threatened
claim, action, suit or proceeding in respect of which indemnification may be
sought hereunder (whether or not the Indemnified Parties are actual or potential
parties to such claim, action, suit or proceeding) unless such settlement,
compromise or consent includes an unconditional release of each Indemnified
Party from all liability arising out of such claim, action, suit or proceeding.

9. Termination; Representations and Indemnities to Survive. This Purchase
Agreement shall be subject to termination in the absolute discretion of the
Purchaser, by notice given to the Company and the Trust prior to delivery of and
payment for the Preferred Securities, if prior to such time (i) the Trust shall
be unable to sell and deliver to the Purchaser at least $17,500,000 stated
liquidation value of Preferred Securities, (ii) a suspension or material
limitation in trading in securities generally shall have occurred on the New
York Stock Exchange, (iii) a suspension or material limitation in trading in any
of the Company’s securities shall have occurred on the exchange or quotation
system upon which the Company’ securities are traded, if any, or (iv) there
shall have occurred any outbreak or escalation of hostilities, or declaration by
the United States of a national emergency or war or other calamity or crisis the
effect of which on financial markets is such as to make it, in the Purchaser’s
judgment, impracticable or inadvisable to proceed with the offering or delivery
of the Preferred Securities. The respective agreements, representations,
warranties, indemnities and other statements of the Company and the Trust or
their respective officers or trustees and of the Purchaser set forth in or made
pursuant to this Purchase Agreement will remain in full force and effect,
regardless of any investigation made by or on behalf of the Purchaser, the
Company or the Trust or any of the their respective officers, directors,
trustees or controlling persons, and will survive delivery of and payment for
the Preferred Securities. The provisions of Sections 7 and 8 shall survive the
termination or cancellation of this Purchase Agreement.

 

19



--------------------------------------------------------------------------------

10. Amendments. This Purchase Agreement may not be modified, amended, altered or
supplemented, except upon the execution and delivery of a written agreement by
each of the parties hereto.

11. Notices.

(a) Any communication shall be given by letter or facsimile, in the case of
notices to the Issuer, to it at:

Capstead Mortgage Trust I

c/o Capstead Mortgage Corporation

8401 N. Central Expressway, Suite 800

Dallas, Texas 75225

Facsimile: (214) 874-2323

Attention: Andrew F. Jacobs

in the case of notices to the Sponsor, to it at:

Capstead Mortgage Corporation

8401 N. Central Expressway, Suite 800

Dallas, Texas 75225

Facsimile: (214) 874-2323

Attention: Andrew F. Jacobs

and in the case of notices to the Purchaser, to it at:

Merrill Lynch International

Merrill Lynch, Pierce, Fenner & Smith Incorporated

450 Park Avenue, 23rd Floor

New York, New York 10022

Facsimile: (215) 735-1499

Attention: Mitchell Kahn

with a copy to:

DLA Piper Rudnick Gray Cary US LLP

1221 S. Mopac Expressway, Suite 400

Austin, TX 78746

Facsimile: (512) 457-7001

Attention: David B. Jones

(b) Any such communication shall take effect, in the case of a letter, at the
time of delivery and in the case of facsimile, at the time of dispatch.

 

20



--------------------------------------------------------------------------------

(c) Any communication not by facsimile shall be confirmed by letter but failure
to send or receive the letter of confirmation shall not invalidate the original
communication.

12. Successors and Assigns. This Purchase Agreement will inure to the benefit of
and be binding upon the parties hereto and their respective successors and
permitted assigns. Nothing expressed or mentioned in this Purchase Agreement is
intended or shall be construed to give any person other than the parties hereto
and the affiliates, directors, officers, employees, agents and controlling
persons referred to in Section 8 hereof and their successors, assigns, heirs and
legal representatives, any right or obligation hereunder. None of the rights or
obligations of the Company or the Trust under this Purchase Agreement may be
assigned, whether by operation of law or otherwise, without the Purchaser’s
prior written consent. The rights and obligations of the Purchaser under this
Purchase Agreement may be assigned by the Purchaser without the Company’s or the
Trust’s consent; provided that the assignee assumes the obligations of the
Purchaser under this Purchase Agreement.

13. Applicable Law. THIS PURCHASE AGREEMENT WILL BE GOVERNED BY AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK WITHOUT
REFERENCE TO PRINCIPLES OF CONFLICTS OF LAW (OTHER THAN SECTION 5-1401 OF THE
GENERAL OBLIGATIONS LAW).

14. Submission to Jurisdiction. ANY LEGAL ACTION OR PROCEEDING BY OR AGAINST ANY
PARTY HERETO OR WITH RESPECT TO OR ARISING OUT OF THIS PURCHASE AGREEMENT MAY BE
BROUGHT IN OR REMOVED TO THE COURTS OF THE STATE OF NEW YORK, IN AND FOR THE
COUNTY OF NEW YORK, OR OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT
OF NEW YORK (IN EACH CASE SITTING IN THE BOROUGH OF MANHATTAN). BY EXECUTION AND
DELIVERY OF THIS PURCHASE AGREEMENT, EACH PARTY ACCEPTS, FOR ITSELF AND IN
RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE
AFORESAID COURTS (AND COURTS OF APPEALS THEREFROM) FOR LEGAL PROCEEDINGS ARISING
OUT OF OR IN CONNECTION WITH THIS PURCHASE AGREEMENT.

15. Counterparts and Facsimile. This Purchase Agreement may be executed by any
one or more of the parties hereto in any number of counterparts, each of which
shall be deemed to be an original, but all such counterparts shall together
constitute one and the same instrument. This Purchase Agreement may be executed
by any one or more of the parties hereto by facsimile.

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Purchase Agreement has been entered into as of the date
first written above.

 

CAPSTEAD MORTGAGE CORPORATION

By: 

 

/s/ Phillip A. Reinsch        

 

Name: Phillip A. Reinsch

 

Title: Chief Financial Officer

 

CAPSTEAD MORTGAGE TRUST I

By: Capstead Mortgage Corporation, as Depositor

 

 

By: 

 

/s/ Phillip A. Reinsch        

   

Name: Phillip A. Reinsch

   

Title: Chief Financial Officer

 

MERRILL LYNCH INTERNATIONAL

By: 

 

/s/ William Berry        

 

Name: William Berry

 

Title: Managing Director

 

22